DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 13-28 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, either alone or in combination, fails to teach the claimed subject matter as currently amended in view of Applicant’s Arguments. Specifically, citing from claim 26 which recites the same limitations as the other independent claims, Applicant claims, “the communication control unit is configured to transmit, via the interface, to the timestamp unit, and for each of one or more respective ones of the messages, a respective trigger signal to trigger the timestamp unit to, without the timestamp unit receiving the respective message, provide to the respective message a respective timestamp by (a) cyclically using addresses of a cyclical memory of the timestamp unit to store the respective timestamps at respective ones of the addresses, (b) using an address counter of the timestamp unit to generate respective identifications of the respective addresses by being incremented with each storing of the respective timestamps in the cyclical memory so that, for each the timestamps, a value of the address counter corresponds to the respective address at which the respective timestamp is stored in the cyclical memory, and (c) for each of the timestamps, transmitting, to the communication control unit and via the interface, the respective identification of the respective address without transmitting the respective timestamp” in combination with the other limitations of the claim.
Examiner previously cited Pepper et al. (“Pepper”) (US 20110211593 A1) teaching a capture unit in Figure 2-3, wherein ¶0067-68 and ¶0086-98 wherein pointers to addresses storing packet information including timestamps is a cyclical buffer as triggered by a trigger signal to enable the flip flops to capture information on the packet. Pepper teaches the capture unit actually obtains the packets but this differs from the claimed invention which teaches “a respective trigger signal to trigger the timestamp unit 
Examiner further cites US 20150063375 A1 Figure 4 and ¶0080-96 teaching timestamp unit 436 for using a clock to generate timestamps and storing these in a memory. Wallace et al. (“Wallace”) (US 20120290166 A1) ¶0036 and Figure 1-4A. These references fail to teach the claimed subject matter cited above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/JAY L VOGEL/Primary Examiner, Art Unit 2478